[Cite as R.S. v. J.H., 2022-Ohio-40.]


                                            COURT OF APPEALS
                                         FAIRFIELD COUNTY, OHIO
                                        FIFTH APPELLATE DISTRICT



R.S.                                             :       JUDGES:
                                                 :       Hon. W. Scott Gwin, P.J.
        Petitioner-Appellee                      :       Hon. John W. Wise, J.
                                                 :       Hon. Earle E. Wise, Jr., J.
-vs-                                             :
                                                 :
J.H.                                             :       Case No. 2021CA0017
                                                 :
        Respondent-Appellant                     :       OPINION




CHARACTER OF PROCEEDING:                                 Appeal from the Court of Common
                                                         Pleas, Case No. 20DV15




JUDGMENT:                                             Affirmed in Part, Reversed in Part and
                                                      Remanded




DATE OF JUDGMENT:                                        January 7, 2022



APPEARANCES:

For Plaintiff-Appellee                                   For Defendant-Appellant

HOLLY P. REGOLI                                          DENNIS E. HORVATH
124 West Main Street                                     250 Civic Center Drive
Suite 203                                                Suite 220
Lancaster, OH 43130                                      Columbus, OH 34215
Fairfield County, Case No. 2021CA0017                                                  2


Wise, Earle, J.


      {¶ 1} Respondent-Appellant, J.H. appeals the May 7, 2021 judgment entry of the

Court of Common Pleas of Fairfield County, Ohio, granting an Order of Protection

pursuant to R.C. 3113.31(F)(3). Petitioner-Appellee is R.S.

                        FACTS AND PROCEDURAL HISTORY

      {¶ 2} Appellant and Appellee lived together as a couple on and off between April

2014 and February 20, 2020. During the times they lived together, it was at the farm home

of Appellee which is owned by Appellee and her ex-husband. Both Appellee and

Appellant make their living in the equine industry and ran a business out of Appellee's

barn. Appellee gives riding lessons and coaches youth exhibitors. Appellant trains and

shows horses for owner clients, and is a coach for both adult and youth exhibitors.

      {¶ 3} On February 14, 2020, Appellant was packing up to move out of Appellee's

home for the last time during which Appellant pushed Appellee several times. Based on

previous altercations Appellee felt uncertain about what Appellant was going to take or

what was going to happen. She therefore asked another person present on the property

to call 911. Appellee told responding deputies Appellant had punched her in the face. No

one witnessed any violence between the two that day and deputies noted no injury to

Appellee. Deputies were present while Appellant loaded her belongings and present

again the following day at the request of Appellant when she returned to retrieve her

horses.

      {¶ 4} Appellant immediately moved to Indiana.

      {¶ 5} On February 28, 2020, Appellee filed, pro se, a Petition for Domestic

Violence Civil Protection Order based upon the February 14, 2020 incident and alleged
Fairfield County, Case No. 2021CA0017                                                    3


prior incidents. The same day the petition was filed the trial court issued an ex parte

Domestic Violence Civil Protection Order (DVCPO) effective until February 28, 2021.

After numerous continuances due to the global pandemic and Appellant's work

commitments, a full hearing was held on May 6, 2021.

        {¶ 6} Appellee and Appellant presented the only testimony at the hearing. As to

the events of February 14, 2020, Appellee maintained Appellant started a physical

confrontation by pushing her several times. This caused her to call 911. Although

Appellee had reported Appellant had punched her in the face that day, she did not

mention that during her testimony.

        {¶ 7} Appellee also alleged incidents that had taken place earlier in her

relationship with Appellant beginning in 2014 when Appellant allegedly punched Appellee

in the collarbone while the two were at a horse show. Appellee further alleged Appellant

would drive recklessly with her in the car, threatening to run off the road and kill them

both.

        {¶ 8} In 2015, during a previous occasion involving Appellant moving out,

Appellee stated Appellant shoved her against a wall. When Appellee caught herself to

avoid falling, she broke a bone in her finger.

        {¶ 9} In 2016, while the two were broke up, Appellee testified Appellant attempted

to run her down at a horse show they both attended while both were on horseback.

Appellee testified Appellant told her she did not need to be at the horse show and

threatened to kill her. Appellee further alleged in April 2018 Appellant punched her in the

face, giving her a black eye and a broken cheekbone. To explain her black eye Appellee
Fairfield County, Case No. 2021CA0017                                                      4


told clients she had been kicked by a horse. Appellee was not seen by a doctor and did

not know her cheekbone was broken until 2019 when she had dental x-rays.

       {¶ 10} Appellee testified nothing had happened since the February 2020 order of

protection. She also admitted she had violated the order of protection by sending

Appellant an email. Appellee stated during the hearing as well as in her petition that her

concern going forward was Appellant showing up at the same horse shows and engaging

in the same threatening and violent behavior she had demonstrated during horse shows

in the past.

       {¶ 11} Appellant testified she never pushed Appellee on February 14, 2020, but

rather Appellee did not want her to leave and was attempting to physically restrain her.

Appellant stated Appellee is bigger than her and that February 14, 2020 was not the first

time Appellee had restrained her or attempted to do so. Appellant further testified she had

never threatened, nor physically assaulted Appellee in any way, had never drove

erratically with Appellee in the car as she would not endanger her own life in that manner,

and had never run her down at a horse show as she could not risk her own reputation

and livelihood by engaging in such behavior. She further testified Appellee actually had

been kicked in the face by a foal while she was trying to put a blanket on it which caused

her black eye and broken cheek bone. No domestic violence charges were ever filed

against Appellant.

       {¶ 12} By order filed May 7, 2021 the trial court issued a domestic violence civil

stalking protection order to Appellee against Appellant for five years. Findings of fact were

filed contemporaneously with the order. Among other conditions, the order specifically

limited which horse shows Appellant could attend.
Fairfield County, Case No. 2021CA0017                                                                           5


        {¶ 13} Appellant timely filed an appeal and the matter is now before this court for

consideration. Appellee has not filed a brief on appeal. Under App.R. 18(C), if the appellee

has not filed a brief, "the court may accept the appellant's statement of the facts and

issues as correct and reverse the judgment if appellant's brief reasonably appears to

sustain such action."1

        {¶ 14} Appellant raises three assignments of error as follow:

                                                       I

        {¶ 15} "THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN

GRANTING THE DOMESTIC VIOLENCE CIVIL PROTECTION ORDER, BASED ON

EVIDENCE INSUFFICIENT TO DEMONSTRATE THAT APPELLEE WAS IN DANGER

OF DOMESTIC VIOLENCE."

                 A. APPELLEE FAILED TO DEMONSTRATE A SUBJECTIVE FEAR OF

                     IMMINENT, SERIOUS PHYSICAL HARM.

                 B. APPELLEE FAILED TO DEMONSTRATE AN OBJECTIVE FEAR OF

                     IMMINENT, SERIOUS PHYSICAL HARM.

                 C. APPELLEE FAILED TO MEET THE REQUIRED EVIDENTIARY

                     STANDARD OF A PREPONDERANCE OF THE EVIDENCE.

                                                       II

        {¶ 16} "THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN

ISSUING THE DOMESTIC VIOLENCE CIVIL PROTECTION ORDER FOR THE

MAXIMUM EFFECTIVE TERM."



1
  On August 12, 2021 counsel for Appellee filed a motion to withdraw as counsel. The caption of the motion
indicated it was filed in the Common Pleas Court, yet the case number was an appellate court case number. The
motion to withdraw failed to comply with Loc.R. 3 and was therefore denied.
Fairfield County, Case No. 2021CA0017                                                   6




                                           III

      {¶ 17} "THE DOMESTIC VIOLENCE PROTECTION ORDER CONSTITUTES AN

UNREASONABLE INTERFERENCE WITH APPELLANT'S ABILITY TO PURSUE HER

CHOSEN PROFESSION."

                                            I

      {¶ 18} In her first assignment of error, Appellant argues the trial court abused its

discretion in issuing the DVCPO based on insufficient evidence to demonstrate Appellee

was in danger of domestic violence. We disagree.

      {¶ 19} Pursuant to R.C. 3113.31, in order to obtain a domestic violence CPO, the

petitioner must prove by a preponderance of the evidence the respondent has engaged

in an act of domestic violence against petitioner or petitioner's family or household

members. Felton v. Felton, 79 Ohio St.3d 34, 679 N.E.2d 672 (1997). As defined by R.C.

3113.31(A)(1), the phrase “domestic violence” means the occurrence of one or more of

the following acts against a family or household member, in relevant part:



             (a) Attempting to cause or recklessly causing bodily injury;

             (b) Placing another person by threat of force in fear of imminent

             serious physical harm or committing a violation of section 2903.211

             [menacing by stalking] or 2911.211 [aggravated trespass] of the

             Revised Code;
Fairfield County, Case No. 2021CA0017                                                  7


             ***

      {¶ 20} The decision whether to grant a civil protection order lies within the sound

discretion of the trial court. Singhaus v. Zumbar, 5th Dist. Tuscarawas No.

2015AP020007, 2015-Ohio-4755. Therefore, an appellate court should not reverse the

decision of the trial court absent an abuse of discretion. In order to find an abuse of

discretion, we must determine that the trial court's decision was unreasonable, arbitrary

or unconscionable and not merely an error of law or judgment. Blakemore v. Blakemore,

5 Ohio St.3d 217, 450 N.E.2d 1140 (1983).

      {¶ 21} Appellant argues Appellee failed to demonstrate either subjective or

objective fear of serious physical harm by a preponderance of the evidence. In Strassel

v. Chapman, 10th Dist. Franklin No. 09AP-793, 2010-Ohio-4376 at paragraphs 7-9, our

brethren on the Tenth District Court of Appeals discussed the applicable analysis:



             Civil protection orders are intended to prevent violence before it

             happens. Young v. Young, 2d Dist. No.2005-CA-19, 2006-Ohio-978,

             ¶ 105. Where a trial court grants a CPO based on a petitioner's fear

             of imminent serious physical harm, the critical inquiry under [R.C.

             3113.31] is whether a reasonable person would be placed in fear of

             imminent (in the sense of unconditional, non-contingent), serious

             physical harm. Fleckner v. Fleckner, 10th Dist. Franklin No. 98AP-

             1213, quoting Strong v. Bauman, (May 21, 1999), 2d Dist. No. 17256.

             Threats of violence constitute domestic violence for the purposes of

             R.C. 3113.31 if the fear resulting from those threats is reasonable.
Fairfield County, Case No. 2021CA0017                                                   8


              Fleckner at ¶ 21, quoting Lavery v. Lavery (Dec. 5, 2001), 9th Dist.

              No. 20616, appeal not allowed (2002), 95 Ohio St.3d 1409 (internal

              quotation marks omitted). The reasonableness of the fear should be

              determined with reference to the history between the petitioner and

              the respondent. Id., quoting Gatt v. Gatt (April 17, 2002), 9th Dist.

              No. 3217-M, citing Eichenberger v. Eichenberger, (1992), 82 Ohio

              App.3d 809, 613 N.E.2d 678.

              Courts use both a subjective and an objective test in determining the

              reasonableness of the petitioner's fear. The subjective test inquires

              whether the respondent's threat of force actually caused the

              petitioner to fear imminent serious physical harm. Fleckner at ¶ 23

              (collecting case). By contrast, the objective test inquires whether the

              petitioner's fear is reasonable under the circumstances. Id.



       {¶ 22} We adopted this analysis in Watts v. Watts, 5th Dist. Fairfield No. 13-CA-

63, 2014-Ohio-191, ¶ 21.

       {¶ 23} In support of her argument that Appellee failed to demonstrate either

subjective or objective fear of imminent serious physical harm, Appellant points out she

no longer lived in Ohio when Appellee filed her petition for the DVCPO, that officers

responding to Appellee's residence on February 14, 2020 could not determine a "primary

aggressor" and noted no marks on Appellee in spite of the fact that she claimed Appellant

had punched her in the face. She further notes Appellee waited two full weeks before

filing her petition and emailed Appellant after the order was issued.
Fairfield County, Case No. 2021CA0017                                                       9


       {¶ 24} First, R.C. 3113.31 provides no specific time restrictions for bringing

allegations to the court in petitioning for a protective order. Hoff v. Brown, Stark App. No.

2000CA00315, 2001 WL 876228 (July 30, 2001). We therefore do not find Appellee's

delay in filing her petition dispositive.

       {¶ 25} Next, we likewise do not find Appellee's email to Appellant weighs against

the trial court's decision to issue the DVCPO. We have reviewed the email and find, for

the most part, it focuses on settling litigation over the business the two ran out of

Appellee's barn. T. 14-15.

       {¶ 26} Next, Appellant cites this court to Bahr v. Bahr, 5th Dist. Ashland No. 03

COA 011, 2003-Ohio-5024 in support of her argument that Appellee failed to demonstrate

subjective fear of imminent serious physical harm.

       {¶ 27} In Bahr, we found the trial court had abused its discretion in granting

Petitioner-Appellee's petition for a civil protection order because while the petitioner

testified as to previous acts by respondent involving physical harm and threats of physical

harm, she set forth no evidence to support a conclusion that she was in fear of imminent

serious physical harm on the date contained in the petition. We further found "[t]he

reasonableness of appellee's fear of imminent serious physical harm may not be

determined by incidents of prior domestic violence absent an initial, explicit indication that

she was in fear of imminent serious physical harm on the date contained in the petition."

Id. ¶ 29.

       {¶ 28} The matter before us is distinguishable from Bahr. In that matter the

petitioner failed to testify to any event which could be construed as a threat. Here Appellee

testified "[Appellant] pushed me several times in the house, and I was - - I had just got
Fairfield County, Case No. 2021CA0017                                                   10


diagnosed with MS three days before. I had been very sick. I was not in any physical way

to do anything. And when it started getting ugly in the house, I called police." Transcript

of hearing (T.) at 8. Appellee stated Appellant shoved her backwards in anger. T. 9.

Fearing the situation would escalate further, Appellee called 911. T. 9. She stated she

later sought a protection order based on the February 14, 2020 incident as well as

previous incidents. Moreover, while Appellant points out she had moved to Indiana by the

time Appellee filed her petition for a DVCPO, Appellee's concern going forward was the

fact that Appellant attended some of the same horse shows she attended.

      {¶ 29} Finally, Appellant points out the only evidence presented was her word

against Appellee's. In Felton, supra, The Supreme Court of Ohio noted "[d]omestic

violence is seldom committed in the presence of eyewitnesses. Moreover, in many cases

medical evidence is absent. Often the only evidence of domestic violence is the testimony

of the victim." Moreover, credibility determinations are a matter for the trier of fact to

determine. In the matter at bar, the trial court specifically found Appellee's testimony

credible. Order of Protection at page 2.

      {¶ 30} Appellee's fear was based on Appellant's actions on February 14, 2020 as

well as her previous history of violence toward Appellee. On a previous occasion where

Appellant had shoved Appellee in anger, she shoved her into a wall causing Appellee to

break a bone in her finger. T. 19. Appellant was engaging in the same behavior on

February 14, 2020. We therefore find Appellee provided sufficient subjective evidence of

fear of imminent serious physical harm on the date in question.

      {¶ 31} We additionally find Appellee's fears were reasonable under the

circumstances. While Appellant again focuses on the fact that she no longer lived in
Fairfield County, Case No. 2021CA0017                                                     11


Appellee's home or even in her state, Appellee testified regarding two separate incidents

of violence perpetrated by Appellant while the two were attending the same horse shows.

On one of these occasions the two were not living together. T. 11-16.

       {¶ 32} We conclude the trial court did not abuse its discretion in issuing the

DVCPO as Appellee demonstrated both subjective and objective evidence of fear of

imminent serious physical harm by a preponderance of the evidence. The first assignment

of error is overruled.

                                             II

       {¶ 33} In her second assignment of error, Appellant argues the trial court abused

its discretion in issuing the DVCPO for the maximum effective term. We disagree.

       {¶ 34} Appellant argues five years is excessive in this circumstance. She bases

her argument on our recent opinion in M.O. v. T.M, 5th Dist. Stark No. 2020CA00100,

2021-Ohio-1471. In that matter we found the five-year maximum term excessive based

on the conduct alleged and coupled with the fact that Appellant lived in Utah.

       {¶ 35} Here, while it is true Appellant moved to Indiana, it is also true that she and

Appellee will have future contact because they engage in the same profession which

takes them to the same locations. There was no similar circumstance in M.O v. T.M. We

therefore find no abuse of discretion in the term of the DVCPO issued by the trial court.

       {¶ 36} The second assignment of error is overruled.

                                             III

       {¶ 37} In her final assignment of error, Appellant argues the conditions contained

in the DVCPO prohibiting her from attending certain horse shows constitute an
Fairfield County, Case No. 2021CA0017                                                     12


unreasonable interference with her right to engage in her chosen profession. We find this

condition is overly broad.

       {¶ 38} When the issue presented on review of a DVCPO is the scope of the order,

the standard of review is abuse of discretion. Williams v. Hupp, 7th Dist. Mahoning No.

10 MA 112, 2011-Ohio-3403, ¶ 21.

       {¶ 39} The DVCPO prohibits Appellant from attending certain horse shows if

Appellee is also attending. The Appellee indicated she had no desire to attend horse

shows in Indiana. T. 61. Appellee further testified she wanted to attend a show in Tulsa

Oklahoma for her daughter's last year as a youth exhibitor as well as shows in Springfield,

Ohio and Winfield, West Virginia. T.61-62. The trial court prohibited Appellant from

attending these shows despite the fact Appellant has a client in Springfield, Ohio and

would like to attend the show in Springfield. T. 82, Order of Protection at page 6. Appellant

further testified being unable to attend these shows would be detrimental to her

financially. Appellant stated the last time she attended the Springfield show with 9 horses

and earned more than $6,000 in a weekend. T. 85.

       {¶ 40} The nature of the party's businesses is unique. Neither can go to a different

branch or location of a brick and mortar building to avoid the other and still make a living.

The trial court prohibited Appellant from attending shows in three locations, Tulsa,

Springfield, and Winfield. The trial court only prohibited Appellee from attending shows in

Indiana which she had no intention of attending in the first place.

       {¶ 41} The trial court did create an exception for both women to attend Quarter

Horse Congress because it is a very large show. There was no testimony as to the size

of the Tulsa or Winfield shows. T. 60-62.
Fairfield County, Case No. 2021CA0017                                                    13


        {¶ 42} The trial court asked Appellee if it would be possible to maintain a distance

of 50 feet apart so as to avoid contact with Appellant while at these shows. Appellee

stated each place is a little bit different, but pertaining to the Springfield show:



              Let's just say at Springfield, there's, I mean, a fence of - - I don't

              know, maybe double the size of this room and that's, like kind of

              where all of, you know - - everybody stands to coach their kids.

              Attached to that is the makeup arena. And, like that's the space that

              you have to warm up horses. It's not a very big space, and - - so it is

              very difficult to - - I mean, to have space where you're trying to work.



        {¶ 43} T. 60-61. This testimony appears to pertain to the warm up arena only and

not the rest of the Springfield facility. The trial court did not inquire whether one could

choose to stand elsewhere to coach a rider. Further, while Appellee stated stabling for

entries at the Springfield show is in one barn there was no testimony as to the size of the

barn.

        {¶ 44} We find a complete prohibition of Appellant attending these horse shows

troubling. These are public events at which Appellant has a legitimate commercial

purpose. If Appellant and Appellee were attorneys typically practicing in the same

courthouse, prohibiting one from practicing in that courthouse would certainly be

unreasonable. So too here. We therefore find the trial court's decision prohibiting

Appellant from attending the Springfield, Tulsa, and Winfield shows at all was arbitrary,
Fairfield County, Case No. 2021CA0017                                             14


unreasonable, and an abuse of discretion. We remand the matter for consideration of a

more equitable arrangement.

       {¶ 45} The third assignment of error is sustained.

       {¶ 46} The judgment of the Fairfield County Court of Common Pleas Domestic

Relations Division is affirmed in part, reversed in part and remanded for proceedings

consistent with this opinion.



By Wise, Earle, J.

Gwin, P.J. and

Wise, J., J. concur.




EEW/rw